Mellen C. J.
delivered the opinion of the Court at the ensuing June term in Somerset.
The objection of the defendants goes merely to the form of the action, and has no connexion whatever with the merits. A joint action, if maintainable, is more convenient and. less expensive than several actions founded on the award.' The submission was a joint one on the part of the plaintiffs, of their claims against the estate of Joseph Sprague 3 and Mrs. Healey, his widow, before her marriage, as administratrix on her late husband’s estate, was a party to this submission, making no objection to the joinder at the time of the submission or at any subsequent stage of the proceeding. The arbitrator found that the sum of $825,80 was due to the plaintiffs 5 and for this amount ho awarded in their favor 5 and this is ail ho was authorised to do by the terms of the submission. It is true' that in the award he goes on, and makes a division of that sum, ap - propriating to each plaintiff a certain proportion of it. It does not appear that this appropriation was incorrect or unsatisfactory to either of them. Suppose they had made an amicable arrangement among themselves, apportioning the $825,80 in the same manner, no one would contend that the form of action on the award would in the least be affected by it. The verdict is for a gross sum, and if judgment be rendered thereon, and the money paid on execution, the plaintifls will apportion it among themselves, according to the terms and provisions of the award. No informality will appear on the record. The verdict will support the judgment. If it be said that by a joinder of all the plaintiffs in the action, either of them may release the whole judgment, to the prejudice of the others, it may be answered that the plaintiffs voluntarily placed themselves and their rights in this situation, and they apprehend no danger or loss; and why should the defendants be so anxious for the preservation of others11 rights, when payment to any one of the plaintifls will be a discharge and satisfaction of the judgment ? Besides, if either should receive more than his proportion, he would be accountable to the others for the surplus, in an action for money had and received. Supposing tiitidoie that independently oi the joint submission *454and prosecution of the plaintiffs’ claim by the express consent of the defendants, they could not by law have joined in an action 5 still wc think that consent must be considered as extending to the present action, which is a necessary measure to compel a performance of the award founded on a joint submission. If several persons should improperly join in an action as plaintiffs, and the defendant should make no objection, and a verdict should.bo returned in their favor 5 in an action of debt on the judgment rendered on such verdict, the same plaintiffs not only might, but must be joined. In the present case, the injury occasioned by Mrs. Healey in not performing the award, was an injury to all the plaintiffs jointly ; for the award when made was binding on her as to all or none of them. Its virtue and obligation were not capable of severance, so as to afford a remedy for one of the plaintiffs and not another. But considering that the principal question, submitted to and decided by the arbitrator, had relation to the construction of a will in which all the plaintiffs had a joint interest, we do not think it clear by any means that the plain» tiffs might not have joined in 'an action against Mrs. Healey, had there not been any submission. In the ease of the Tunbridge Wells dippers, 2 Wils. 423, it was decided that several persons might join in an action against a stranger for disturbing them in their employment, in which they were all jointly concerned in point of interest, although they were severally entitled to receive, for their own several use, such voluntary gratuities as the company were disposed to give them. In Coryton & al. v. Lithebye, 2 Saund. 115, it was settled that persons may join in an action for a joint injury done by a stranger, though their interests are several. So where the cattle oí A and B, owned by them severally, were distrained, and C for ten pounds agreed and promised that the cattle should he restored to their respective owners 5 an action by A and B jointly was sustained against C, for the non-performance of his agreement. 1 Roll. Abr. 31 We however prefer placing our decision on the ground of the joint submission by consent, the powers of the arbitrator, and the necessary connexion of this action with his award, as wc have stated in the former part of this opinion.
Judgment on the verdict.